Name: COMMISSION REGULATION (EC) No 1378/97 of 17 July 1997 determining the extent to which applications in the beef and veal sector for import rights lodged pursuant to Regulation (EC) No 1042/97 may be accepted
 Type: Regulation
 Subject Matter: animal product;  tariff policy;  international trade;  trade policy
 Date Published: nan

 18 . 7 . 97 I EN I Official Journal of the European Communities No L 189/9 COMMISSION REGULATION (EC) No 1378/97 of 17 July 1997 determining the extent to which applications in the beef and veal sector for import rights lodged pursuant to Regulation (EC) No 1042/97 may be accepted HAS ADOPTED THIS REGULATION: Article 1 Every application for the right to import lodged in ac ­ cordance with Regulation (EC) No 1042/97 shall be granted to the following extent: (a) 244,076 kg per tonne imported during the period 16 March 1994 to 31 March 1997 for importers as defined in Article 2 ( 1 ) (a) of Regulation (EC) No 1042/97; (b) 8,818 tonnes per application in the case of operators as defined in Article 2 (2) of Regulation (EC) No 1042/97. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1042/97 of 10 June 1997 opening and providing for the administration of a tariff quota for meat of bovine animals, frozen , falling within CN code 0202 and products falling within CN code 0206 29 91 (from 1 July 1997 to 30 June 1998) ('), and in particular Article 5 thereof, Whereas Regulation (EC) No 1042/97 provides in par ­ ticular for the quantities reserved for traditional importers to be allocated in proportion to their imports during the period 16 March 1994 to 31 March 1997; whereas in the other cases the quantities applied for exceed the quant ­ ities available under Article 2 (2) of that Regulation ; whereas, therefore, the quantities applied for should be reduced on a proportional basis in accordance with Article 5 (2) of Regulation (EC) No 1042/97, Article 2 This Regulation shall enter into force on 18 July 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 July 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 152, 11 . 6 . 1997, p. 2 .